Citation Nr: 1701491	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-43 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision, which, inter alia, denied service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) as to the denial in March 2010.  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in October 2010.

The Veteran was scheduled to appear at the Houston RO for a personal hearing before a Veterans Law Judge in April 2015; however, he withdrew his request for a hearing, pursuant to 38 C.F.R. § 20.704(e).  See the statement of the Veteran's representative dated April 2015.

In July 2015, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim-as reflected, most recently, in a June 2016 supplemental statement of the case (SSOC)-and returned this matter to the Board for further appellate consideration.

This appeal is now being has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

In statements dated in July 2016 and November 2016, the Veteran withdrew all pending appeals.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In statements dated in July 2016 and November 2016, the Veteran expressed his desire to cancel all of his appeals.  Hence, no allegations of errors of fact or law remain for appellate consideration with respect to the claim for service connection for bilateral hearing loss, the only claim currently before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


